Per Curiam.
On July 29, 1935, the respondent was sentenced to serve a term of imprisonment in the Ohio Penitentiary at Columbus, Ohio, for a term of not less than one year nor more than five years and to pay a fine of $1,000. He had previously been convicted after a trial in the Court of Common Pleas of Guernsey county, Ohio, on an indictment returned against him charging him with “ Selling Securities without License; Selling Unregistered Securities,” in violation of section 8624 of the Ohio Securities Act. That act provides that upon conviction the defendant shall be imprisoned in the penitentiary not more than five years or fined in a sum not exceeding $5,000, or both.
The General Code of the State of Ohio, by section 12372 thereof, defines felonies as follows: “ Offenses which may be punished by death, or by imprisonment in the penitentiary, are felonies.”
Section 477 of the Judiciary Law of New York provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person *394so convicted shall, by order of the court, be stricken from the roll of attorneys.”
The statute is mandatory and requires, therefore, that the respondent be disbarred.
Present—Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent disbarred.